Citation Nr: 1431415	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-45 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in a January 2011 rating decision, the RO assigned a temporary evaluation of 100 percent for the right knee effective June 7, 2010, based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was then reinstated effective from August 1, 2010.

In April 2013, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking higher evaluations for his service-connected right and left knee disabilities.  He was last examined by VA in September 2012.  During his April 2013 hearing, he indicated that his disabilities had worsened since he was last evaluated.  Specifically, reported that he now experiences increased pain, weakness, buckling and instability of the knees.  A Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his right and left knee disabilities.

In addition, the Veteran testified that he was currently receiving treatment for his bilateral knee disabilities at a VA medical facility in Greenville, Texas.  The most recent VA treatment records associated with the claims folder are dated in September 2012.  Thus, it appears that there are additional VA treatment records that have not yet been obtained. VA has a duty to obtain any additional relevant records 38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding treatment records from the Greenville VA Medical Center from September 2012 to the present.  

2.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the severity of the Veteran's current right knee and left knee disabilities.  The entire claims file must be made available to and reviewed by the examiner.

The examiner must clarify the current severity of the Veteran's right knee and left knee disabilities, to include current range of motion findings, whether there is x-ray confirmation of arthritis, whether there is objective evidence of instability of the knee joint, locking, effusion, subluxation, or any other manifestation. 

The examiner is to discuss any associated limitation of motion, favorable ankylosis, and unfavorable ankylosis of the right and left knees.  In addition, the examiner is to discuss whether the Veteran's right and left knee disabilities exhibit weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disabilities.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right and left knees repeatedly over a period of time.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  When the development requested above has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



